          Case 2:19-cv-00309-MHT-WC Document 1 Filed 04/30/19 Page 1 of 8




                      IN THE UNITEprn'ATES
                                         ,1pISTRICT COURT
                      FOR THE MIDIDIMICT OF ALABAMA

QUALITY EQUIPMENT 2°1 'i i\PR )° A ID 41
LEASING,LLC,                    CV,FTT 'T•C,
                                    :71 A   )f

                                • ,              ,
         Plaintiff,
                       )
v.                     )                             CIVIL ACTION NO.02:1q-Cy- 309-   no-kt
                       )
SHAW TRANSFER TRUCKING )
LLC,                   )
                       )
    Defendant.         )
                       )


          VERIFIED COMPLAINT FOR DETINUE AND OTHER RELIEF



         COMES NOW,the Plaintiff Quality Equipment Leasing, LLC ("Quality"), and

states its complaint against the Defendant, Shaw Transfer Trucking, LLC,as follows:

                          JURISDICTIONAL STATEMENT

         1.    Quality is a Delaware corporation with its principal place of business

located in Indianapolis, Indiana.

         2.    Shaw Transfer Trucking, LLC ("Shaw") is an Alabama limited liability

company with its principal place of business in Montgomery, Alabama.

         3.    The amount in controversy exceeds $75,000, exclusive of interest and

costs.
        Case 2:19-cv-00309-MHT-WC Document 1 Filed 04/30/19 Page 2 of 8




      4.     This Court has subject matter jurisdiction over this matter pursuant to 28

U.S.C. § 1332(a).

      5.     This Court has personal jurisdiction over Shaw and venue is proper in the

Middle District of Alabama.

                                        COUNT I

                      REQUEST FOR INJUNCTIVE RELIEF

      6.     Quality hereby incorporates all allegations and averrnents of paragraphs 1

through 5 as if fully set out herein.

      7.     Shaw and Quality entered into several tractor leases dating back to March

2017. The leases are attached hereto as Exhibits "A-E." Shaw was found to be in

default oftheir leases for failure to make payments.

      8.     In June 2017, Shaw entered into leases with Quality for five (5) 2014

Volvo 670 tractors. See Exhibits "A-E." The leases were for a term of sixty-six (66)

months beginning July, 2017 and ending January, 2023. Monthly payments were

$1,666.00 per tractor for a total of $8,330.00 per month. The VIN numbers for the

tractors are as follows:      4V4NC9EH9EN160912;            4V4NC9EHOEN160913;

4V4NC9EH4EN160915; 4V4NC9E116EN161967; and 4V4NC9EH5EN165086.

      9.     Shaw defaulted on the lease for failure to make payments.

      10.    Quality has only been able to recover two of the five tractors under the

lease. The tractors Shaw has not surrendered, despite multiple demands by Quality,
       Case 2:19-cv-00309-MHT-WC Document 1 Filed 04/30/19 Page 3 of 8




are   VIN    numbers 4V4NC9EH9EN160912; 4V4NC9EHOEN160913; and

4V4NC9EH4EN160915;           (the 'Equipment"). The total balance owed under the

lease is $92,590.12, plus late fees, attorney fees and other charges allowed per the

Leases.

      11.    Pursuant to paragraph 14 of each of the lease agreements described

above, Quality is entitled to utilize a number of remedies upon Shaw' default:

            14. REMEDIES UPON DEFAULT. Upon any Event of
            Default, Lessor may, at its option and without demand or notice
            to Lessee, do any one or more of the following:

            A.     Pay all amounts required to be paid or perform or cause
            to be performed all obligations required to be performed by
            Lessee hereunder and charge Lessee as additional rent the amount
            paid or the reasonable value of all services perfom led therefore;

            B.     Take immediate possession of the Vehicles in accordance
            with the provisions of Section 15;

            C.     Declare all payments under this Agreement due
            immediately and payable by acceleration and Lessor shall recover
            the Full Amount as liquidated damages, the reasonableness of
            such damages being acknowledged by Lessee; or

            D.      Terminate the Agreement and Lessee's rights hereunder
            and require Lessee, at its sole cost to promptly return the
            Vehicles to Lessor at such locations as Lessor may designate. If
            Lessee is in default of the Agreement or any other agreement
            with Lessor, Lessee shall be declared in default of all existing
            agreements between Lessee and Lessor. No tern li nation,
            repossession, or other act by Lessor after default by Lessee shall
            relieve Lessee from any of its obligations hereunder. In addition,
            Lessee shall pay to Lessor on demand the unamortized portion of
            any expense associated with any Vehicle and all fees, costs and
       Case 2:19-cv-00309-MHT-WC Document 1 Filed 04/30/19 Page 4 of 8




          expenses incurred by Lessor in enforcing its ri ghts hereunder
          including, without limitation, reasonable attorney's fees. The
          remedies provided in favor of Lessor shall be cumulative and in
          addition to all other remedies provided in the Agreement or existing
          at law or in equity.
      12. Quality is entitled to irnmediate possession of the Equipment as

described above. Shaw is wrongfully depriving Quality of the use and possession

of the Equipment, and Quality may be irreparably harmed by Shaw's continued

use and possession.

       WHEREFORE,PREMISES CONSIDERED, Quality prays that this

 Court:

      a.     Enter an order in the form attached heretd as Exhibit      T"enjoining
Shaw, its officers, agents, successors, deputies, servants, and/or employees,

shareholders, and any and all persons acting by, through or under them, or by and

through Shaw's orders, from altering or disposing ofany of the Equipment without

express written consent of Quality and setting the request for a Writ of Seizure for

hearing on an expedited basis; and

      b.     After a hearing on the request for the Writ of Seizure is held, enter

an order after said hearing directing Shaw,its officers, agents, successors, deputies,

servants, and/or employees, shareholders, and any and all.persons acting by, through

or under them, or by and through Shaw's orders, to assemble the Equipment for

surrender to the Sheriff, and issuing a Writ of Seizure directing the Sheriff to seize
       Case 2:19-cv-00309-MHT-WC Document 1 Filed 04/30/19 Page 5 of 8




immediately such equipment, together with any personal property attached thereto,

and surrender same to Quality; and

      c.     Grant such other and ffirther relief as this Court may deem

 appropriate.

                                       COUNT II

                      BREACH OF LEASE AGREEMENT

      13.    Quality hereby incorporates all allegations and averments ofparagraphs

1 through. 12 as if fully set forth herein.

      14.    As explained in paragraph 14 ofthe lease agreements, "No termination,

repossession or other act by [Quality] after default by [Shaw] shall relieve [Shaw]

from any of its obligations hereunder."

      15.    After all credits due, Shaw currently owes Quality the sum of Ninety-

two thousand Five Hundred ninety and 12/100 ($92 590.12), which is the total

amount due under all of the leases of Shaw was declared in default. Additionally,

Shaw owes Quality liquidated damages, collection expenses, and attorneys' fees,

all of which are provided for in the lease agreements attached to this Complaint.

      16.    Pursuant to the lease agreements attached hereto, Quality demanded

that Shaw tender the amount due under the lease agreements and return the

Equipment.

       WHEREFORE,             PREMISES        CONSIDERED,       Quality    demands
       Case 2:19-cv-00309-MHT-WC Document 1 Filed 04/30/19 Page 6 of 8




judgment against the Defendant, Shaw Transfer Trucking, LLC, in the amount

 of $92,590.12 plus collection expenses, including attomeys' fees and expenses,

 and liquidated damages as laid out in the lease agreements attached hereto. Quality

 further prays that this Cdurt will grant such other and further relief as it may deem

 appropriate.

                                        COUNT III

                                   CONVERSION

      17.    Quality hereby incorporates all allegations and averments ofparagraphs

1 through 16 as fully set out herein.

      18.    As described hereinabove, Shaw is in wrongful possession of the

Equipment belonging to Quality.

      19.    Shaw has converted the Equipment to its own use and upon demand

has refused to retum possession.

        WHEREFORE,PREMISES CONSIDERED, Quality requests the Court

enter an order directing Shaw to deliver the Equipment to Quality or its agents.

Moreover, Quality requests the Court enter a judgment for the reasonable rental

value of the Equipment for the period which Shaw wrongly retained possession,

plus punitive darnages. Quality further prays the Court will grant such other and

further relief as it may deem appropriate.
       Case 2:19-cv-00309-MHT-WC Document 1 Filed 04/30/19 Page 7 of 8




                                  Res e tfully submitted,

                                          t/N./h/4/1
                                  C. Steven Ball (BAL024)
                                  ROBERT W. WINDSOR(WIN052)
                                  Attorneys for the Plaintiff


  OF COUNSEL:

  CARR ALLISON
  100 Vestavia Parkway
  Birmingham, AL 35216
  Telephone: (205) 822-2006
  Facsimile: (205) 822-2057
  Email: sball@carrallison.com



PLEASE SERVE THE DEFENDANT BY CERTIFIED MAIL:

Shaw Transfer Trucking, LLC
Attention: Omni Shaw
5427 Roland Drive
Montgomery, AL 36108
     Case 2:19-cv-00309-MHT-WC Document 1 Filed 04/30/19 Page 8 of 8



                                    VERIFICATION

I, Terri Clay, having been duly sworn, states as follows:

      1.    I am employed as Vice President of Equipment Control for Celadon

Trucking Services, Inc.

      2.     Quality Equipment Leasing, LLC ("Quality") is a wholly owned

subsidiary of Celadon. This Verification is based on my knowledge of Quality's

business practices and my review of Quality's records kept in the regular course of

business.

      3.     I have reviewed Quality's Verified Complaint and verify under the

penalty of perjury that all facts and allegations contained therein are true and

accurate. I further verify the enclosed exhibits are true and accurate copies of

Quality's records kept in the regular course of business. The records were made by,

or from information transmitted by, persons with knowledge ofthe matters set forth.


                                              (
                                    Terri Clay, Affiant


      SWORN TO and SUBSCRIBED before me on this the -2.1-144
                                                          ' day of

                          , 2019 at lAMANNAftuS             ,            , witness

my hand and official seal ofthe office.

              MORGAN B BICK
                Marion County
            My Commission Expires   No ry ublic
             September 21.2025
                                    My Commission Expires: M.    2o25
